Citation Nr: 0918105	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
coronary artery disease, status post-coronary artery bypass 
graft.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus secondary to herbicides exposure.

3.  Entitlement to service connection for a psychiatric 
disorder, to include a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from May 1967 to August 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA received a letter from the Veteran, through his 
representative, in May 2006 which was accepted in lieu of a 
Substantive Appeal.  See 38 C.F.R. § 20.202 (2008).  The 
Veteran noted in his letter that he was in receipt of 
benefits administered by the Social Security Administration.  
Once VA is put on notice that a claimant is in receipt of 
such benefits, VA has a duty to assist the claimant by 
obtaining any records related to the award of the benefits.  
Woods v. Gober, 14 Vet. App. 214, 221-22 (2000).  There is no 
indication in the claims file the RO sought to obtain any 
associated records from the Social Security Administration.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

3.  Then readjudicate the Veteran's claims 
in light of any additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The Veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This particularly includes competent medical 
evidence showing that coronary artery disease and a 
psychiatric disorder is related to service, and competent 
medical evidence showing that he has diabetes mellitus type 
II that is not related to his apparent hereditary 
hemochromatosis.   


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

